Citation Nr: 1602368	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  09-23 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an a psychiatric disability (to include posttraumatic stress disorder (PTSD), depression and bipolar disorder. 

2.  Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1977 to May 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  In October 2012 the case was remanded by the Board (by a Veterans Law Judge other than the undersigned) for due process development, including scheduling of the Veteran for a hearing before the Board.  In November 2015, a videoconference hearing was held before the undersigned (to whom the case is now assigned); a transcript of the hearing is in the record.  At the hearing, the Veteran requested, and was granted, a 30-day abeyance period for submission of additional evidence.  Such evidence was received in December 2015 with waiver of RO consideration.

A January 2008 rating decision denied the Veteran service connection for PTSD.  In September 2008, she indicated that she wished to expand the character of the psychiatric disability for which service connection is sought beyond PTSD; in October 2008 she submitted new and material evidence with respect to the claim.  Under 38 C.F.R. § 3.156(b), if new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been (timely) filed in connection with the claim.  

Furthermore, in November 2008 additional service department records (including STRs) were received for the record.  Under 38 C.F.R. § 3.156(c)(1)(i), if at any time after VA issues a decision on a claim VA receives or associates with the record relevant official service department records that existed but were not associated with the record when VA first decided the claim, VA will reconsider the claim de novo.  Consequently, de novo consideration of the claim is warranted.

The issue of service connection for a psychiatric disorder is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.


FINDINGS OF FACT

A right ankle injury in service is not shown; a right ankle disability was not manifested in service; and the preponderance of the evidence is against a finding that a right ankle disability is related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a right ankle disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence in May and September 2008 VA notified the Veteran of the information needed to substantiate and complete her claim, to include notice of the information that she was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  

The Veteran's service treatment records (STRs), and pertinent postservice treatment records have been secured.  She was not afforded a VA examination in connection with this claim.  As there is no credible evidence of a right ankle injury (or that a right ankle disability was manifested) in service, or that such disability might be related to the Veteran's service, the low threshold standard for determining when an examination to secure a medical is necessary is not met and an examination to secure a medical opinion in the matter is not necessary.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006).  

All of the relevant development requested by the Board's October 2012 remand was completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  [The Board notes that an abeayance period requested by the Veteran at the November 2015 video conference hearing was in connection with the claim being remanded.  At any rate, the abeyance period has lapsed.]  The Veteran has not identified any pertinent evidence with regard to a right ankle disability that remains outstanding.  VA's duty to assist is met.

At the November 2015 hearing, the undersigned explained the nature of the issue to the Veteran and the type of evidence she should submit to support her claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Her testimony reflects she has knowledge of what is necessary to substantiate the claim.  There is no allegation of a deficiency in the conduct of the hearing.

Legal Criteria, Factual Background and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2)  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran contends she has a current right ankle disability that was incurred in service when her right ankle became caught and twisted in a hitch between a "deuce and a half" and a "water buffalo".

The Veteran's STRs do not note any complaints, findings, diagnosis, or treatment of a right ankle disability.  They do show she was seen for left leg complaints related to an injury of the type she now alleges involved her right ankle  The STRs do not include a report of a service separation examination.  
In December 2002 the Veteran filed a claim seeking service connection for a left ankle disability which she claimed resulted from a 1979 (during service) injury when the left leg was trapped between a deuce and a half and a water buffalo.  A final August 2003 rating decision denied service connection for a left ankle disability; the narrative from that rating decision indicates in essence that while it was acknowledged that during service the Veteran sustained a left leg injury, a current left ankle disability residual from that injury was not shown.

Postservice VA treatment reports pertinent to this claim include a February 2009 VA outpatient treatment report showing the Veteran was seen with complaints of pain of the entire right side, including the ankle.  Treatment included medication and a small ankle brace.  A diagnosis of a right ankle disability was not entered in the report; however, right ankle x-rays (that month) showed a slight opening of the lateral edge of the ankle mortise (it was not clear whether it was clinically significant) and a large calcaneal spur.  

At the November 2015 hearing, the Veteran testified that she sustained a right ankle injury in service.  She described an incident in service when her "right" ankle was caught between a "deuce and a half" and a "water buffalo"; she related that the treatment she received consisted of the right ankle being bandaged, after which she was returned to the field, and that she did not seek additional treatment in service thereafter.  

As is noted above, there are three threshold requirements for substantiating a claim of service connection.  Regarding the initial threshold requirement of a current chronic disability, while the diagnosis assigned for the Veteran's claimed right ankle disability is not clear, the records clearly reflects (see February 2009 VA X-ray report) that she has some right ankle pathology.  The next threshold evidence is probative evidence of a related disease or injury in service.  The Veteran reports a right ankle injury from an incident when her right ankle was caught in a hitch between deuce and a half and a "water buffalo".  Her STRs reflect such an incident; however, they also reflect that the injury she then sustained was to her left, not her right leg.  Notably in an earlier (2002) claim (of service connection for a left ankle disability) she herself alleged that the injury in service was to the left leg/ankle, and the final rating decision that denied the claim acknowledged the left leg injury in service (but denied the claim on the basis that current residual disability was not shown).

The record shows that the Veteran has presented different (and contradictory) accounts of an injury in service, and obviously both cannot be correct.  Her STRs confirm that an event as she describes occurred, but involved a single [the left] leg, which was bandaged, and she was returned to duty.  As the notation in service of the extremity involved was made contemporaneously, and in a treatment contest, and merits substantial probative value.  Further, her own earlier account that the injury in service involved the left leg was consistent with the evidence in the record, in particular the notations in the STRs, and was more contemporaneous with her service (than the current claim alleging the injury in service was to her right ankle), and merits greater probative weight than the current accounts to the effect that it was the right ankle that was injured in service.  The current claim and her recent hearing testimony to the effect that the injury in service was to the right ankle are self-serving and appear clearly compensation-driven.  Accordingly, and because the current accounts are inconsistent with/contradicted by contemporaneous clinical data (STRs) and her own earlier accounts, the Board finds the Veteran's current allegations that the injury in service was to the right ankle to not be credible.    

Because the record does not shown, and the Veteran has not alleged, another injury or event (or a disease) in service involving the right ankle, the Board concludes that the second threshold requirement for establishing service connection is not met with respect to this claim.  And because a current right ankle disability is not documented in evidence of record earlier than some 29 years after service and a related injury, disease, or event in service is not shown, the record provides no basis for relating a current right ankle disability to the Veteran's service. 

In summary, the Veteran meets only one (a current disability) of the three threshold requirements for substantiating a claim of service connection with respect to her claim of service connection for a right ankle disability.  Accordingly, the preponderance of the evidence is against the claim.   The appeal in this matter must be denied.
ORDER

Service connection for a right ankle disability is denied.


REMAND

The Veteran claims she has from a psychiatric disability that is due to a sexual assault in service.  A November 2015 VA treatment record shows that PTSD (MST [military sexual trauma]) and bipolar disorder have been diagnosed and that the Veteran receives ongoing VA psychiatric treatment.  She has also received VA diagnoses of other psychiatric disorders including dysthymic disorder, and major depressive disorder.

In an October 2008 statement in support of her claim of service connection for PTSD the Veteran described an incident during service (in November or December 1979) when she was sexually assaulted by a sergeant who was driving her home when her own car was being repaired.

In testimony at the November 2015 hearing, the described her alleged sexual assault in service.  She related that her car broke down and she got a ride home from work from an acquaintance of her husband who drove a truck.  The perpetrator told her they were taking a shortcut, then drove to a park where she was assaulted; he was not in her unit.  She did not seek medical treatment after the incident, and did not tell her command or her husband about it (she stated that her husband "still to this day does not know about the incident").  Thereafter she could not keep a job for any prolonged period, and started going from job-to-job.  While still on active duty, she could not focus and was having "real bad nightmares."  She claimed that her service personnel records will show that she "jumped from job to job to job to job",  and was a cook prior to the incident, then placed in an office job because could not stand on her feet long due to pregnancy, then (after the pregnancy) transferred to another office job, and after the incident transferred to the mess hall and because of poor performance began being assigned menial jobs such as policing grounds, painting jeeps, and working in the daycare (all jobs not in her MOS).  She remained in the service about 2 years after the incident.  

Under 38 C.F.R. § 3.304(f)(5) in a claim seeking service connection for PTSD based on a personal assault in service, corroborating evidence of an alleged stressor event (if the event is not documented in official records) can be sought from alternate sources, including evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of the stressor include: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes, and VA may submit evidence that it receives to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  

The Veteran has alleged that her service personnel records would corroborate behavior changes (such as noted above) reflecting or suggesting that she was the victim of a sexual assault.  While there are some service personnel records in the record, the Veteran's complete service personnel records (particularly those pertaining to performance appraisals and identifying and explaining circumstances for frequent duty assignment changes in service are not in the record, are constructively of record, and must be secured. 

Furthermore, the Veteran has not been afforded a formal VA compensation examination in connection with this claim.  If a stressor event is corroborated  by credible supporting evidence an examination to determine whether she has a psychiatric disability related to such event would be necessary .  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of psychiatric treatment she has received since her discharge from active duty, and to provide authorizations for VA to obtain records of any such private treatment.  The AOJ should secure for the record copies of complete clinical records from all providers identified.

2.  The AOJ should secure for the record the Veteran's complete service personnel records (in particular those records showing performance appraisals, duty transfers (with reasons for transfer), and any disciplinary actions).  Development for the records must be exhaustive.  If such records are unavailable, it must be so certified, the scope of the search must be described for the record, and the veteran should be so notified.  The AOJ should make a formal determination for the record as to whether or not there is corroborating evidence of a sexual assault in service. 

3.  Thereafter the AOJ should arrange for the Veteran to be examined by a psychologist or psychiatrist to ascertain the nature and likely etiology of her psychiatric disability.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must be advised of AOJ's determination regarding whether the Veteran's alleged sexual assault in service is deemed corroborated (and if the AOJ finds the event corroborated, the examiner should (for the purpose of the opinions sought) concede that such event took place.  Based on examination/interview of the Veteran and review of her record, the examiner should provide opinions that respond to:

(a) If service personnel records show reduced performance appraisals, multiple duty assignment change requests/transfers, disciplinary actions, etc. please opine whether they are the type of behavior changes that suggest the Veteran was a victim of a sexual assault in service. 

(b) Please identify (by diagnosis) each psychiatric disability entity found.  Specifically, does the Veteran have PTSD based on a corroborated sexual trauma stressor event in service?  If not, please identify the criteria for such diagnosis found lacking.

(c) Regarding any/each psychiatric disability entity other than PTSD diagnosed, please opine whether such is at least as likely as not (a 50 % or better probability) related to the Veteran's military service.

The examiner must explain the rationale for all opinions in detail, citing to supporting factual data, as appropriate.

4.  The AOJ should then review the record and readjudicate the claim of service connection for a psychiatric disability.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.
`
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


